Citation Nr: 0112476	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a postoperative right knee injury with 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran served in the California National Guard from 
January 1973 to approximately October 1995, with periods of 
active duty for training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Service connection for status postoperative right knee injury 
with degenerative joint disease was granted in a June 1996 
rating decision, and a 20 percent evaluation was assigned.  
In December 1997, the RO received the veteran's request for 
an increased evaluation, which it denied in a March 1998 
rating decision.  The veteran appealed this determination.  
During the pendency of this appeal, the RO, in an April 2000 
rating decision, increased the veteran's disability rating to 
30 percent, effective from December 1997.  This 30 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in December 1998 the veteran also filed 
a claim for service connection for low back, left knee, and 
right hip disorders, secondary to her service-connected right 
knee disability.  In an April 2000 letter to the veteran, 
which addressed in part her claim for secondary service 
connection, the RO informed the veteran that medical evidence 
was needed in order to complete her application.  However, 
given the clinical findings contained in the July 1999 VA 
joints examination, the Board finds sufficient medical 
evidence now of record as to the veteran's claimed disorders.  
As such, this issue of entitlement to secondary service 
connection for low back, left knee, and right hip disorders 
is referred to the RO for further adjudicative action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals of a right knee injury are 
manifested by complaints of constant pain, instability, and 
giving way.  The veteran wears a knee brace and uses a cane.  
Clinically, there is evidence of mild degenerative changes, 
ligamentous laxity, some tenderness, and limitation of knee 
flexion due to stiffness and pain.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of a postoperative right knee injury 
with DJD have not been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  The veteran was provided with notice of the 
applicable schedular criteria and the evidence considered in 
the November 1998 statement of the case and in the March 1999 
and April 2000 supplemental statements of the case.  Further, 
as to necessary evidentiary development, the veteran was 
afforded two VA examinations, and her VA treatment records 
were obtained and incorporated into her claims files.  The 
veteran testified at her May 1999 RO hearing that she only 
received treatment for her right knee at the Oakland VA 
Medical Center.  She has not identified any private physician 
whose records should be obtained.  Finally, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's VA treatment records dated from February 1997 
to September 1998 pertained primarily to unrelated physical 
and psychological problems.  The veteran's degenerative joint 
disease in the right knee was noted, as were her reports of 
knee pain.  The veteran stated that Motrin did not help much.  
It was also noted that the veteran used a knee brace and that 
she walked with a limp.

The March 1998 VA orthopedic examination report reflected the 
veteran's current complaints of pain, especially with walking 
and other weight bearing activities.  She wore a knee brace 
and that she took 500 milligrams of Naprosyn as needed.  The 
veteran felt that she had a degree of instability when 
walking without the brace.  She reported being told by her 
regular physician that because of the progressive 
deterioration of the knee, she might eventually need knee 
replacement surgery.  Physical examination of the right knee 
revealed tenderness both medially and laterally over the 
knee.  There did not appear to be gross effusion, but there 
was crepitus with passive motion.  Right knee motion was from 
zero to 100 degrees, limited by stiffness and some degree of 
pain at that point.  The veteran's gait on a level surface 
was slightly abnormal with a limp.  When examined on the exam 
table, there was a mild degree of ligamentous laxity.  A 
contemporaneous x-ray study of the right knee showed mild 
narrowing of the medial knee joint and mild prominence of the 
tibial spines.  There were also very mild degenerative 
changes at the patello-femoral joint.  The impression was 
status post old injury right knee, with post-traumatic DJD 
and chronic activity-related knee pain.

Magnetic resonance imaging (MRI) performed at VA in July 1998 
revealed a buckethandle tear of the right medial meniscus, 
and probably old, healed tear of the anterior cruciate 
ligament.  A December 1998 VA progress note indicated that 
the veteran's right knee disability was probably a 
progressive condition that currently limited the veteran to 
sedentary work, which involved no prolonged standing, 
walking, climbing, or squatting.  This limitation would 
continue in the future.

In her December 1998 substantive appeal, the veteran related 
that she wore a right knee brace and used a cane.  She 
experienced constant instability and frequent falls.  The 
right knee also had limitation of motion.  

At her May 1999 RO hearing, the veteran testified that she 
only received treatment for her knee at the Oakland VA 
Medical Center.  (Transcript (T.) at 2).  The veteran also 
testified that she wore a knee brace. Id.  She fell up to 
three to five times a day and had fallen the night before 
getting out of bed.  (T. at 3).  The veteran indicated that 
she had pain in her right knee all the time, for which she 
took Motrin.  Id.  She stated that she had degenerative 
arthritis in her knee, which would get worse as she got 
older.  (T. at 6).

The veteran underwent a VA orthopedic examination in July 
1999.  The examiner noted that the veteran's claims file had 
been reviewed.  The veteran complained of the right knee 
locking up, swelling, and giving way.  Her last fall had been 
in May 1999.  The veteran reported that she took 800 
milligrams of Motrin, but she continued to have constant pain 
and occasional numbness and tingling.  It was noted that the 
veteran wore a knee brace and ambulated with a cane.  
Physical examination found the veteran to be obese, and she 
walked with a cane.  She moved slowly with mild limping and 
difficulty ambulating.  The veteran could not toe, heel, or 
squat due to knee pain.  Right knee flexion was from zero to 
88 degrees.  The medial collateral ligament was lax, but the 
lateral collateral ligament, posterior cruciate ligament, and 
anterior cruciate ligament were intact.  The examination 
report included reports of previous right knee radiographic 
studies.  The pertinent diagnosis was status post right 
meniscectomy, secondary to post-traumatic DJD.

Analysis

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991);
38 C.F.R. § 4.1 (2000).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's right knee disability is evaluated as 30 
percent disabling under Diagnostic Code (Code) 5257, other 
impairment of the knee.  38 C.F.R. § 4.71a.  A 30 percent 
rating, the maximum available under Code 5257, is provided 
where there is severe recurrent subluxation or lateral 
instability.  

The Board notes that the right knee disability includes 
degenerative arthritis.  A veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  For a knee disability evaluated under 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
must at least meet the criteria for a 0 percent rating under 
the appropriate diagnostic codes.  In addition, a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Degenerative arthritis, Code 5003, is rated according to 
limitation of motion of the affected part.  Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is limited to 60 degrees.  Code 5261 provides for a zero 
percent evaluation where extension of the leg is limited to 
five degrees.  38 C.F.R. § 4.71a. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that an 
evaluation in excess of 30 percent is unwarranted in this 
instance.  As noted above, the veteran currently receives the 
maximum evaluation of 30 percent provided under Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (application 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, is not appropriate 
where the diagnostic code is not predicated on loss of range 
of motion, specifically addressing the evaluation of a knee 
disability under Code 5257).  However, given the presence of 
DJD in the right knee, the Board must consider whether a 
separate rating under Code 5003 is proper.    

In this instance, the Board finds a separate rating for 
degenerative joint disease inappropriate.  Specifically, 
while the clinical evidence of record shows that the veteran 
does indeed have some limitation of motion of the right knee, 
this limitation of motion does not meet the criteria for a 
zero percent evaluation, as provided for in Codes 5260 and 
5261.  That is, the March 1998 and July 1999 VA examination 
reports show flexion to 100 degrees and 88 degrees, 
respectively.  Both examinations reflect right knee extension 
to zero degrees.  The veteran's VA treatment records do not 
discuss range of motion of her right knee.  Therefore, there 
is no basis for awarding a separate rating for arthritis 
based on limitation of motion.  VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  In addition, although the veteran complains of pain, 
the Board observes that the X-ray reports show mild 
degenerative changes only.  Therefore, a separate rating for 
arthritis based on X-ray findings and painful motion is not 
appropriate.  VAOPGCPREC 9-98.

Moreover, given that the veteran does not even meet the 
requisite degree of limitation of motion of the right knee 
for a zero percent evaluation, she clearly does not meet the 
criteria for an evaluation in excess of her current 30 
percent, as provided for under Code 5261.  The Board also 
notes that Code 5260 only provides for a maximum 30 percent 
evaluation, the current rating for the veteran's right knee 
disability under Code 5257.  In addition, the Board stresses 
that the clinical evidence of record in no way suggests or 
indicates that the veteran's right knee is ankylosed.  As 
such, application of Code 5256 is inappropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Although the evidence suggests that the 
veteran is limited in the types of work she could perform, 
there is no indication that the right knee disability renders 
her unemployable.  

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for residuals of a postoperative right knee injury 
with DJD.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Codes 5257; VAOPGCPREC 
23-97; VAOPGCPREC 9-98.


ORDER

An evaluation in excess of 30 percent for residuals of a 
postoperative right knee injury with DJD is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

